FILED
                                                                                                   December 12., 2016

                                                                                                       1N COURTOf
                                                                                               WORJITRS' COl'!.fil,I. s _mON
                                                                                                           .CLAD.IS

                                                                                                        Ti.m.e 11 ::S-6 tUI
               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                             AT MURFREESBORO

SUSAN ENGLISH,                                            )   Docket No.: 2016-05-0261
         Employee,                                        )
v.                                                        )   State File No.: 98712-2015
                                                          )
G4S SECURE SOLUTIONS,                                     )   Judge Robert Durham
         Employer,                                        )
                                                          )
And                                                       )
                                                          )
NEW HAMPSHIRE INS. CO.,                                   )
        Insurance Carrier.                                )




          EXPEDITED HEARING ORDER DENYING MEDICAL BENEFITS


        This cause came before the undersigned Workers' Compensation Judge on
December 2, 20 16, upon the Request for Expedited Hearing (REH) filed by the
employee, Susan English, on November 9, 2016, pursuant to Tennessee Code Annotated
section 50-6-239 (20 15). Ms. English filed the Request to provide additional evidence to
establish her likelihood in proving at trial that her fall at work on December 2, 2015, was
not idiopathic, as the Court found after the initial Expedited Hearing held on August 2,
2016. 1

       The dispositive issue is whether Ms. English sustained injuries on December 2,
2015, that arose primarily out of and in the course and scope of her employment with

1
  Following the first Expedited Hearing, the Court issued an Order denying Ms. English's request for benefits on the
grounds that Ms. English failed to establish the likelihood of proving her fall on December 2, 2015, was causally
related to her employment. That Order, as well as the transcript of the hearing and the exhibits entered into
evidence, are incorporated by reference in this Order. In determining this claim, the Court takes judicial notice of
testimony heard and exhibits admitted into evidence at the prior in-person Expedited Hearing. See Hughes v. New
Life Dev. Corp., 387 S.W.3d 453, 457 n.l (Tenn. 2012), holding, "we are permitted to take judicial notice of the
facts from earlier proceedings in the same action."


                                                         1
G4S. If so, a secondary issue is whether the December 2, 2015 fall caused her injuries on
March 2, 2016. The Court holds Ms. English did not provide sufficient evidence to
establish she is likely to prevail at a hearing on the merits that she sustained injuries that
arose primarily out of and in the course of her employment on December 2, 2015. 2

                                            History of Claim

       At the original hearing, Ms. English testified the weather on December 2, 2015,
had been "crummy" and, as she left the premises to go to her car, she had to walk on a
paved area covered in leaves that had fallen from the trees surrounding the parking lot.
At the second hearing, Ms. English provided pictures taken from the front of the building
where she worked that show a tree-lined sidewalk adjacent to the area where she was
parked with fallen leaves on and around the sidewalk. (Ex. 20.)

        At the August 2 hearing, Ms. English testified that she "did literally just slip and
trip and fall -it was out on the sidewalk." (Ex. 14 at 30.) However, she then testified
that as she "proceeded on the sidewalk, which I slipped on the leaves and was down. I
don't know how long I was unconscious. I do not remember literally falling." (Ex. 14 at
31.) She further admitted to being "very much dazed" because "all she could even recall
to this day" was the voice of Mr. Singley, an employee at the same premises who helped
her up from the ground. !d. She testified Mr. Singley asked her what happened and she
responded that she supposed she slipped on the leaves on the sidewalk. !d. at 32.

      On cross-examination of Ms. English at the August 2 hearing, the following
exchange occurred:

        Q:      I just want to clarify a few things. The first is, the December 2015
        fall, back when you fell at work. You testified that you remembered some
        leaves being on the ground and that you don't remember anything until you
        woke up. So, I wanted to clarify. You don't actually remember slipping on
        leaves or tripping on an object?

        A:     No, there was -the whole street is covered by big oak trees. The
        leaves held on way into the season. There was leaves all over. I mean, the
        sidewalks were totally covered with them. Even though you would try and
        - there was no clear path.

        Q:       I understand.

        A:      There was leaves.

2
 Given this holding, the Court need not address whether the injuries Ms. English's fall on March l, 2016, were
caused by injuries sustained in her fall on December 2, 2015.

                                                      2
       Q:     And I understand leaves can be slippery. But you - you don't
       actually remember actually slipping on leaves? You just assumed -

       A:     The report is all- excuse me. Okay. Let me go again. They were
       all over on the sidewalk. So -

       Q:     Okay. But my question is, did you remember physically slipping on
       the leaves?

       A:     Yeah, it would -yeah.

       Q:     You do remember that?

       A:     Uh-huh (Affirmative).

       Q:     So, when you told Mr. Singley that you supposed that you slipped on
       the leaves, is that correct?

       A:     Well, I mean, there was leaves all over. And there was no incline or
       anything. You know, it had to have been the leaves.

       Q:    Okay. I understand what you're saying. You're assuming that
       because there were leaves there, that you fell on the leaves. Is that a correct
       statement?

       A:     Well, yes. Uh-huh (Affirmative).

(Ex. 14 at 75, 76.)

       In the affidavit attached to her original REH, Ms. English recounted the incident in
more detail. (Ex. 8 at 1.) She stated it rained earlier that day and wet leaves covered
much of the parking lot. She stated the last thing she remembered was "trying to avoid
piles of wet leaves while walking to her car." !d. However, she again conceded she did
not remember the actual fall. Specifically, she stated: "I don't remember the actual fall;
one minute I was walking across the parking lot, and the next thing I know I am regaining
consciousness laying on my right side in the parking lot next to the curb." Id.

       At the August 2 hearing, Ms. English also submitted several medical records that
recorded her description of the accident to various providers. On the day of the incident,
St. Thomas Murfreesboro hospital's emergency room noted that Ms. English stated the
accident occurred because she "missed a step and fell off a curb." (Ex. 2 at 8.) The
following week, she related to Dr. William Dutton that she fell "after slipping on wet

                                             3
leaves," and the accident caused her to lose consciousness after striking her head. (Ex. 3
at 1.)

      Ms. English also testified she fell again on March 1, 2016, in a parking lot at a
shopping mall when her right knee simply "gave way." Her testimony received
corroboration from Kim Morrissey, a witness who provided an affidavit stating that Ms.
English's knees "appeared to buckle." (Ex. 12.)

        Following the Court's decision after the first hearing that Ms. English's December
2, 2015 fall was idiopathic in that there was insufficient evidence to explain the cause of
the fall, the Court held another Expedited Hearing on December 2, 2016, to address this
issue further. At the hearing, Ms. English testified she felt her right foot slip in the leaves
on the sidewalk during the process of walking and pushing off with her right foot. She
stated that, as she fell, she flung her arms out to grab something to steady herself, which
caused her purse to be thrown forward from her body. Ms. English repeatedly stated she
"felt her right foot slip" before she fell.

       In addition to her testimony, Ms. English also provided an affidavit in support of
her REH. (Ex. 16.) In the affidavit, Ms. English stated that, while she was not "100%
certain as to the exact sequence of [her] fall," she knew that as she walked toward her car
"she felt [herself] slip on the wet leaves." !d. Ms. English also stated in the affidavit that
she lost consciousness after falling to the sidewalk. !d.

       When asked on cross-examination how she could reconcile this testimony with the
testimony provided at the first hearing, Ms. English averred she did not understand the
exact information being sought at the first hearing and was unaware of the significance of
her answer. She thought it was obvious she slipped on wet leaves and did not see the
need to testify explicitly to that fact. She further testified that she now remembered
slipping in the leaves after taking time to reflect and meditate on the issue.

       In addition to her testimony, Ms. English also submitted the affidavit of Will
Singley, the man who helped her up after her fall. (Ex. 15.) In the affidavit, Mr. Singley
stated that, as he walked outside the building, he saw Ms. English "slip/slide" on the
sidewalk and fall onto the curb. !d. The affidavit further states Ms. English appeared to
be dazed from the fall. !d. In response to this affidavit, G4S offered for impeachment
purposes an email from Mr. Singley to Ms. English dated February 17, 2016, which
contained the following language: "I saw you trip/slide stepping from the sidewalk in the
no parking zone right in front of the building." (Ex. 21.) When asked if she could
explain the difference between "slip/slide" and "trip/slide," Ms. English testified she
might have slipped and then tripped while trying to regain her balance; however, she
admitted that she could not remember doing so.

      Finally, Ms. English called Robert Bishop, a supervisor at G4S, to testify at the

                                              4
hearing. Mr. Bishop testified he was outside inspecting a vehicle when Ms. English fell.
However, he did not see her fall, but only witnessed her lying on the ground. He testified
he asked her several times if she was okay, but she never responded to him. She left
without speaking and drove off in her car. Mr. Bishop testified he did not seek medical
attention for her or file an accident report because he assumed she was okay when she did
not respond to him. He admitted he did not question Mr. Singley as to what he witnessed
regarding Ms. English's fall.

       Ms. English contends the evidence clearly proves she slipped on wet leaves while
leaving work, thus establishing she is likely to prevail at trial regarding the causal
relationship between her employment and her fall on December 2, 2015. G4S contends
the additional evidence is contradictory to the evidence offered by Ms. English at the first
hearing and does little to counter the Court's earlier finding that Ms. English's fall was
idiopathic, thus rendering her injuries non-compensable.

                       Findings of Fact and Conclusions of Law

        The Court considers the following legal principles in reaching its conclusions in
this matter. The Court must interpret the Workers' Compensation Law fairly, impartially
and in accordance with basic principles of statutory construction favoring neither the
employee nor employer. Tenn. Code Ann. § 50-6-116 (2015). Ms. English has the
burden of proof on all essential elements of her workers' compensation claim. Scott v.
Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS
24, at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015).

       Ms. English need not prove every element of her claim by a preponderance of the
evidence in order to obtain relief at an expedited hearing. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). At an expedited hearing, Ms. English
has the burden to come forward with sufficient evidence from which the trial court can
determine she is likely to prevail at a hearing on the merits. !d. This lesser evidentiary
standard "does not relieve an employee of the burden of producing evidence of an injury
by accident that arose primarily out of and in the course and scope of employment at an
expedited hearing, but allows some relief to be granted if that evidence does not rise to
the level of a 'preponderance of the evidence."' Buchanan v. Car/ex Glass Co., No.
2015-01-0012, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Tenn. Workers' Comp.
App. Bd. Sept. 29, 2015).

       In its Order dated August 12, 2016, the Court found that the injury Ms. English
sustained on December 2, 2015, was idiopathic. "An idiopathic injury is one that has an
unexplained origin or cause, and generally does not arise out of the employment unless
some condition of the employment presents a peculiar or additional hazard." McCaffery
v. Cardinal Logistics, No. 2015-08-0218, 2015 TN Wrk. Comp. App. Bd. LEXIS 50, at

                                             5
*9 (Tenn. Workers' Comp. App. Bd. Dec. 10, 2015) (citations omitted). An idiopathic
injury is only compensable if the "accident originated in the hazards to which the
employee was exposed as a result ofperforming his job duties." !d. at *10.

        As stated in the previous Order, if Ms. English proved she slipped on wet leaves in
the parking lot while walking to her car, then there is little doubt she could establish the
fall arose from a "peculiar or additional hazard" necessary to establish causation. Ms.
English testified at the second hearing that she did in fact slip on wet leaves and provided
an affidavit from Mr. Singley that he saw her "slip/slide" on the sidewalk. However, the
Court, when considering the evidence as a whole, is still not persuaded Ms. English has
met her burden in establishing she is likely to prevail at trial on this issue.

       The Court finds Ms. English clearly testified, both in the affidavit submitted with
her original REH and at the August hearing, that she could not remember actually
slipping on the leaves, but simply assumed she had done so because of the leaves on the
ground. This evidence is corroborated by the differing accounts of the accident she gave
to various health care providers.

       The Court further finds Ms. English's attempt to retract or modify this testimony
at the second hearing unpersuasive. G4S's counsel's questions during the original
hearing regarding the issue were clear and unequivocal and Ms. English was given every
opportunity to explain her answers. She may not have realized the implications of her
answers, but it is this very ignorance that renders her original testimony more credible.

       Ms. English did provide corroborative evidence through Mr. Singley's testimony
that he saw her "slip/slide" on the sidewalk. However, the Court gives little weight to a
lone phrase contained in an affidavit prepared by Ms. English that is not subject to
elaboration or cross-examination. This is particularly true given that the phrase contained
in Mr. Singley's original email to Ms. English was "trip/slide." Furthermore, Ms.
English could not remember if she tripped or not, again tending to prove she could not
actually remember her fall. Finally, Ms. English testified at the August hearing that,
when he was helping her stand, Mr. Singley asked her what happened, which tends to
establish that he did not see what caused her to fall. Under the circumstances, Mr.
Singley's affidavit is not sufficient to persuade the Court that Ms. English is likely to
prevail in proving that her fall on December 2, 2015, was not idiopathic.

       At this point, Ms. English has still only offered speculation and conjecture as to
the cause of her December 2, 2015 fall, which cannot serve as justification for the
provision of benefits. See Shelton v. Torrington Co., No. 01501-9704-CV-00092, 1998
Tenn. LEXIS 107995, at *10 (Tenn. Workers' Comp. Panel Mar. 13, 1998) (citing
Reeser v. Yellow Freight, 938 S.W.2d 690, 692 (Tenn. 1997)). This premise is
particularly true given that the Workers' Compensation Law no longer allows a remedial
construction in favor of the employee. Tenn. Code Ann. § 50-6-116 (2015).

                                             6
         Therefore, the Court must hold at this time that Ms. English is unlikely to prevail
 at a hearing on the merits in proving that any injuries she sustained from her fall on
 December 2, 20 15, arose primarily out of and in the course and scope of her employment.
 !d. Given this holding, it is unnecessary for the Court to determine what, if any, i~uries
 Ms. English sustained from the March 1, 2016 fall were causally related to the December
 2, 20 15 fall.

   IT IS, THEREFORE, ORDERED as follows:

   1.   Ms. English's request for workers' compensation benefits is denied at this time.

   2.   This matter is set for a Scheduling Hearing/Status Conference on January 26,
        2017, at 9:30a.m. C.T.

 ENTERED THIS THE 12TH DAY OF DECEMBER, 2016.



                             ~=J=u=d~g~e-=----------­
                                   Court of Workers' Compensation Claims


 Scheduling Hearing/Status Conference:

         A Scheduling Hearing/Status Conference has been set with Judge Robert
 Durham, Court of Workers' Compensation Claims. You must call615-253-0010 or
 toll-free at 866-689-9049 to participate in the Hearing.

        Please Note: You must call in on the scheduled date/time to participate.
 Failure to call in may result in a determination of the issues without your further
 participation. All conferences are set using Central Time (CT).

Right to Appeal:

        Tennessee Law allows any party who disagrees with this Expedited Hearing Order
 to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
 Appeal, you must:

    1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

    2. File the completed form with the Court Clerk within seven business days of the
       date the Workers' Compensation Judge entered the Expedited Hearing Order.

                                             7
3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay tbe tiling fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         8
                                   APPENDIX

Exhibits:

1.    First Report of Injury
2.    Medical Records from St. Thomas Rutherford Hospital
3.    Medical records from Concentra Medical Center
4.    Medical records from Dr. Erik Motsenbocker
5.    Medical records from Southern Hills Medical Center
6.    Medical records from Dr. William C. Mayfield
7.    Medical report ofDr. Sean Kaminsky
8.    Affidavit of Susan English
9.    Letter from Dr. Mayfield
10.   Affidavit of Elizabeth Leonberger
11.   Affidavit of Chelsey Stafford
12.   Affidavit of Kim Morrisey
13.   Wage Statement
14.   Transcript of August 2, 2016 hearing
15.   Affidavit of Will Singley
16.   Affidavit of Susan English
17.   Wage Statement
18.   Affidavit of Chelsey Stafford
19.   Diagram of accident scene
20.   Photographs of accident scene
21.   Email from Will Singley to Susan English

Technical Record:

1.    Petition for Benefit Determination
2.    Dispute Certification Notice
3.    Request for Expedited Hearing
4.    G4S' Motion to Extend Time for Submission of Records
5.    Agreed Order
6.    G4S' Pre-Hearing Brief
7.    Order Denying Medical Benefits
8.    Request for Expedited Hearing
9.    Notice of Expedited Hearing
10.   Subpoena for Robert Bishop
11.   Ms. English's Motion to Compel Discovery




                                        9
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
Denying Benefits was sent to the following recipients by the following methods of
service on this the 12th day of December, 2016.

Name                   Certified    Via         Via    Service sent to:
                        Mail        Fax        Email
Susan English             X                     X      121 Cedar Ridge Drive
                                                       Lavergne, TN 37086
                                                       Susan Englis11@.comcast.net
Sarah Best                                      X      SHBest@mij s.com




                                      Penny Sn urn, Clerk of Court
                                      Court o   orkers' Compensation Claims
                                      WC.Cou rtCierk@tn.gov




                                          10